Name: Council Regulation (EEC) No 716/80 of 26 March 1980 opening, allocating and providing for the administration of a Community tariff quota for certain textile fibres, falling within heading No 56.04 of the Common Customs Tariff and originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3. 80 Official Journal of the European Communities No L 81 /25 COUNCIL REGULATION (EEC) No 716/80 of 26 March 1980 opening, allocating and providing for die administration of a Community tariff quota for certain textile fibres, falling within heading No 56.04 of die Common Customs Tariff and originating in Cyprus Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, alt transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 March 1980, Common Customs Tariff duties in respect of man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning, falling within heading No 56.04 of the Common Customs Tariff and originating in Cyprus, shall be entirely suspended within the limits of a Community tariff quota of 25 tonnes. 2. The volume of the tariff quota referred to in para ­ graph 1 shall constitute a reserve. 3. If the need should arise for the products in ques ­ tion in a Member State, the latter shall draw an appro ­ priate share from the reserve, providing that the size of the reserve so permits. 4. The shares drawn pursuant to paragraph 3 shall be valid until 31 March 1980. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the provisions of the Additional Protocol to the Agreement establishing an Association between the European Economic Community and the Repu ­ blic of Cyprus (]) lapsed on 31 December 1979 ; Whereas pending the entry into force of the Transi ­ tional Protocol to the Association Agreement it is necessary to extend the arrangements that the Community applies to trade with the Republic of Cyprus within the context of the Association with that country ; Whereas the abovementioned Additional Protocol provides for the opening of a duty-free Community tariff quota of man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spin ­ ning, falling within heading No 56.04 of the Common Customs Tariff and originating in Cyprus ; Whereas it is necessary in particular to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the tariff quota involved is of a rela ­ tively low volume and the period of application is very short, it seems possible to allocate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Article 2 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods established in its territory have free access to the shares allocated to it. 3. Member States shall charge imports of the said goods against their shares as and when the goods are entered with customs authorities for free circulation .(i) OJ No L 339, 28. 12. 1977, p. 2. No L 81 /26 Official Journal of the European Communities 27. 3 . 80 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. Article 4 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1980 . For the Council The President G. MARCORA